Execution Version


employmentagreementsa_image1.gif [employmentagreementsa_image1.gif]Exhibit 10.21


Par Technology Corporation
8383 Seneca Turnpike
New Hartford, NY 13413
P 800.448.6505
www.partech.com


February 27, 2020




Mr. Savneet Singh
c/o PAR Technology Corporation
8383 Seneca Turnpike
New Hartford, NY 13413


Re:    Employment Letter: Service as Chief Executive Officer (the “Letter”)


Dear Savneet:


We are pleased to present you with revised terms of employment in connection
with the continuation of your service as Chief Executive Officer (“CEO”) and
President of PAR Technology Corporation (the “Company”). These revised terms
will take effect at the beginning of the first complete payroll period following
the Effective Date (as herein defined). You will continue to report to the
Company’s Board of Directors (the “Board”).


As the CEO of the Company, you will continue to perform those duties and shall
have such authority, duties, and responsibilities customarily consistent with,
and incident to, the offices of Chief Executive Officer and President, and you
shall perform such additional duties and shall have such additional authority
and responsibilities as the Board may prescribe. Your principal office will be
located in New Hartford, New York, provided that you understand and agree that
you will be required to travel to properly fulfill your employment duties and
responsibilities.


You will devote all of your business time, energy, business judgment, knowledge
and skill and your best efforts to the performance of your duties with the
Company, provided that the foregoing shall not prevent you from (a) continuing
to serve as a director of Osprey Technology Acquisition Corp. (NYSE:SFTW.U), a
director of Jade Power Trust (f/k/a Blockchain Power Trust TSXV:PWR.UN) and,
with the prior written approval of the Board, serving on the boards of directors
(and board committees) of non-profit organizations (including The Sikh
Coalition) and other for profit companies, (b) continuing to serve as a partner
of CoVenture, LLC (c) participating in charitable, civic, educational,
professional, community or industry affairs, and


1

--------------------------------------------------------------------------------

Execution Version


(d) managing your passive personal investments previously disclosed to the
Company, so long as, in the reasonable discretion and good faith of the Board,
the activities described in clauses (a) – (d), individually or in the aggregate,
do not interfere or conflict with your duties and responsibilities to the
Company or create a potential business or fiduciary conflict.


You will also continue to serve as a director of the Company until the 2020
annual meeting of stockholders and until your successor is duly elected and
qualified. You understand that you are not eligible to be compensated as a
non-employee director while serving as the CEO.


The terms of this Letter also include the Non-Disclosure; Non-Competition;
Non-Solicitation Agreement attached hereto as Exhibit A (the “NDA”), which forms
a part of this Letter.


1.    Term. The term of your employment with the Company will continue until
terminated by you or the Company as provided in this Letter.
2.    Base Salary. Your annual base salary will be $550,000, less applicable tax
withholding and deductions as required or permitted by law, payable in
accordance with the Company’s regular payroll. Your base salary shall be subject
to review by the Compensation Committee of the Board (the “Committee”) from time
to time, but no less than annually, and may be adjusted from time to time in the
Committee’s sole discretion but shall not in any year be reduced below your then
annual base salary.


3.    Recognition Award. Within an administratively reasonable period of time
following the Effective Date (“Grant Date”), under the terms of the Amended and
Restated PAR Technology Corporation 2015 Equity Incentive Plan (as the same may
be amended or restated from time to time, or its successor (the “Plan”)), you
will be granted 20,000 restricted stock units (the “Recognition RSUs”), with
each Recognition RSU representing the right to receive one share of the
Company’s common stock upon vesting. Provided you are employed as CEO of the
Company through and including each applicable vesting date, the Recognition RSUs
shall vest, 1/3rd on December 31, 2020, 1/3rd on December 31, 2021 and 1/3rd on
December 31, 2022.


4.    Short Term Incentive (“STI”). Beginning with the Company’s fiscal year
ending on December 31, 2020 (“FY 2020”), you will participate in the Company’s
annual short-term incentive plan as in effect from time to time for executive
officers (“STI”) during FY 2020 and in subsequent fiscal years while you
continue to serve as CEO. You will have the opportunity to earn, on an annual
basis, a cash bonus subject to the achievement of performance goals for the
applicable year, as established by the Committee. Your annual STI bonus
threshold, target and maximum payout for each of the Company’s fiscal years
ending December 31, 2020, 2021 and 2022 will be 80%, 90% and 100%, respectively,
of your base salary earned in each such fiscal year. Your STI bonus target for
FY 2020 shall be the Company’s achievement of the Company’s consolidated revenue
for such fiscal year, set forth in the Company’s 2020 annual operating plan.
Annual STI bonus targets and associated payouts for subsequent fiscal years are
subject to approval and adjustment by the Committee. Any annual STI bonus earned
for a completed fiscal year will be paid in the immediately following fiscal


2

--------------------------------------------------------------------------------

Execution Version


year at the same time that annual STI bonuses are paid to other executive
officers of the Company, subject to your continued employment with the Company
through the date of payment. The terms and conditions of your participation in
the STI for the Company’s fiscal year ended December 31, 2019 are unchanged by
this Letter. Any STI bonus payments paid to you shall be less applicable tax
withholding and deductions as required or permitted by law. All STI bonus
payments, if any, are subject to the Committee’s certification as to the
satisfaction of the performance goals for the applicable year.


5.    Long-Term Incentive (“LTI”). On the Grant Date, you will be awarded (the
following (the equity awards in (a) – (c) herein, collectively, the “LTI
Award”): (a) 170,000 time-vesting restricted stock units, which shall be subject
to vesting based on your continued employment as CEO of the Company (“RSUs”),
(b) a non-qualified stock option to purchase 575,000 shares of the Company’s
common stock (“Option”), which is also subject to vesting based on your
continued employment as CEO of the Company, and (c) 170,000 performance-vesting
restricted stock units, which shall be subject to vesting based on your
continued employment as CEO of the Company and the achievement of performance
goals determined by the Committee (“Performance RSUs”). Provided you are
employed as CEO through the applicable vesting date, each of the Option and the
RSUs shall vest, 1/3rd on the first anniversary of the Effective Date and,
thereafter, 1/12th at the end of each completed fiscal quarter, such that the
Option and the RSUs shall each be fully vested on the third anniversary of the
Effective Date.


The Performance RSUs shall be eligible to become vested, in equal installments
of 1/3rd each, at the end of three performance periods established under this
grant: the first for the performance period beginning on January 1, 2020 and
ending December 31, 2021, the second for the performance period beginning on
January 1, 2021 and ending on December 31, 2022, and the third for the
performance period beginning on January 1, 2022 and ending December 31, 2023.
The actual number of Performance RSUs that vest with respect to a given
performance period shall depend upon the level of achievement of the selected
performance goals, which shall be equally weighted, as set forth in the
following table:


 
Level of Achievement (expressed as a percentage of the target goal)
Payment Level (expressed as a percentage of the Performance Period Initial
Grant)
Below Threshold
<80%
0%
Threshold
80%
60%
Target
100%
100%
Maximum
120%
130%



For the first performance period, the performance goal for the Performance RSUs
for such performance period shall be Restaurant Annual Recurring Revenue Growth
(as herein defined, “RARR Growth”) or Restaurant Bookings and for the second and
third performance periods, the performance goals for the Performance RSUs for
each of such performance periods shall be RARR Growth and Restaurant Annual
Recurring Revenue Gross Margin (as herein defined, “RARR Gross Margin”). For
purposes of this Letter, “Restaurant Annual Recurring Revenue” or


3

--------------------------------------------------------------------------------

Execution Version


“RARR” shall mean recurring revenue from the following sources: Brink SaaS, Core
Services, Merchant Services, Partner Revenue, Restaurant Magic SaaS and such
additional sources specified by the Committee at the time performance goals are
established. RARR Growth for a given two-year performance period is calculated
as follows:


RARR Growth = (R2 – R1)/R1
    
Where, “R1” equals recurring revenue for the month of December immediately
preceding the beginning of the two-year performance period, multiplied by 12,
and “R2” equals recurring revenue for the month of December at end of the
two-year performance period, multiplied by 12 (for illustrative purposes only,
for the performance period ending December 31, 2021, RARR Growth = December 2021
recurring revenue x 12, less December 2019 recurring revenue x 12)/December 2019
recurring revenue x 12); and RARR Gross Margin shall mean the percentage
determined by calculating RARR for the given performance period, subtracting the
allocable cost of goods sold, and then dividing the resulting difference by the
RARR for such performance period.


The Committee shall certify the achievement of the performance goals, including
the percentage of achievement, after the end of each performance period, and
vesting of the Performance RSUs linked to such completed performance period, to
the extent of achievement, shall occur at the time of such certification. The
“Payment Level” for a given “Level of Achievement” between Threshold and Target,
or between Target and Maximum, shall be calculated using linear interpolation.


The LTI Award will be subject to the terms and conditions of the Company’s
standard forms of restricted stock unit and non-qualified stock option award
agreements then in effect, as adjusted to reflect the terms of this Letter, and
the exercise price of the Option shall be equal to the closing price of the
Company’s common stock on the Grant Date. You shall make arrangements
satisfactory to the Company to satisfy any and all tax withholding obligations
and other deductions as required or permitted by law arising from the LTI Award.
You shall not be entitled to any awards of the Company’s equity securities,
including but not limited to grants made under the Plan, other than those awards
set forth in this Letter, prior to the Company’s fiscal year ending December 31,
2024.


6.    Employee Benefits. Subject to satisfaction of any applicable eligibility
requirements, you will continue to be eligible to participate in any employee
benefit plan that the Company has adopted or may adopt, maintain, or contribute
to for the benefit of its executive officers, which includes health insurance,
LTD/ADD/life insurance, and 401(k). You will earn one week of paid vacation for
each three months of employment that you complete (for a total of four weeks for
each twelve months of completed employment) and you will also receive five (5)
days of personal time off for each twelve months of completed employment. You
will be reimbursed for reasonable expenses incurred by you in the course of
performing your duties and responsibilities as CEO in accordance with the
Company’s business expense reimbursement policy. The Company reserves the right
to amend, modify or terminate any of its benefit plans, policies, or programs at
any time and for any reason.


4

--------------------------------------------------------------------------------

Execution Version




In addition, subject to your cooperation in the underwriting process and
eligibility for a policy with commercially reasonable terms, the Company shall
procure and pay the premiums during the term of your employment as CEO of the
Company an individual term life insurance policy on your life providing for
death benefits in the amount of $5 million. You shall be entitled to designate
the beneficiary under such policy in your sole discretion. The Company shall
also, subject to your cooperation in the underwriting process and eligibility
for a policy with commercially reasonable terms, procure and pay the premiums
during the term of your employment with the Company a supplemental individual
long-term disability policy which shall replace (in coordination with any other
disability benefits provided by the Company) at least 60 % of your then base
salary in the event a physical or mental disability prevents you from performing
your own occupation. The amount of any premiums paid by the Company with respect
to such policies shall be taxable income to you. Such policies shall be in
addition to the other benefits provided to you by the Company, and shall be
portable by you in the event of your termination of employment with the Company.


7.    Termination. Your employment shall terminate on the first of the following
to occur:


(a)    Good Reason. Upon not less than 30 days' prior written notice by you to
the Company of a termination for Good Reason. “Good Reason” shall mean any of
the following circumstances to which you have not consented, which are not
substantially cured by the Company within 30 days following written notification
from you to the Company as required below: (i) the required relocation of your
primary work location outside of either the Central New York Region, San Diego,
California metropolitan area, or Toronto, Canada; (ii) the diminution (other
than temporarily while physically or mentally incapacitated or as required by
applicable law) in your title, duties, authorities or responsibilities,
excluding immaterial diminutions not taken in bad faith; or (iii) the Company's
breach of its material obligations to you under this Letter. You will provide
the Company with a written notice detailing the specific circumstances alleged
to constitute Good Reason within 30 days after you first know, or with the
exercise of reasonable diligence would have known, of the occurrence of such
circumstances, and must actually terminate employment within 30 days following
the expiration of the Company's cure period as set forth above if the Company
has failed to substantially cure the alleged breach. Otherwise, any claim of
such circumstances as "Good Reason" shall be deemed irrevocably waived by you.


(b)    Death. Automatically on the date of your death.


(c)    Disability. Upon 5 days' prior written notice by the Company to you of a
termination due to Disability. For purposes of this Letter, “Disability” shall
mean, a determination by the Board that you have been unable to substantially
perform your duties on account of a physical or mental injury, illness or
impairment for a period of no less than 180 days.




5

--------------------------------------------------------------------------------

Execution Version


(d)    Cause. Immediately, upon written notice by the Company to you of a
termination for Cause. “Cause” shall mean: (i) your willful refusal or material
failure to perform your job duties and responsibilities (other than by reason of
your serious physical or mental illness, injury, or medical condition); (ii)
your willful refusal or failure to comply in any material respect with (A)
Company policies; or (B) lawful directives of the Board; (iii) your material
breach of any contract or agreement between you and the Company (including but
not limited to this Letter and any incentive equity or restrictive covenants
agreement(s) (or similar agreement between you and the Company, including the
NDA); (iv) your material breach of any statutory duty, fiduciary duty or any
other obligation that you owe to the Company; (v) your commission of an act of
fraud, theft, embezzlement, or other unlawful act against the Company or
involving its property or assets (including, without limitation, its products);
(vi) your violation of Federal or state securities laws; (vii) your engaging in
unprofessional, unethical or other acts that materially discredit the Company or
are materially detrimental to the reputation, character or good standing of the
Company, its property or assets (including, without limitation, its products);
and (viii) your indictment or conviction or plea of nolo contendere or guilty
plea with respect to any felony or crime of moral turpitude. In the event the
Board determines to terminate your employment for Cause, you shall be given
written notice of such determination and a period of 30 days following your
receipt of such notice to cure such "for Cause" event to the reasonable
satisfaction of the Board. Notwithstanding anything to the contrary contained
herein, your right to cure shall not apply if there are habitual breaches by you
or if the Board determines, in its reasonable discretion, that the "for Cause"
event is not susceptible to cure. For avoidance of doubt, an act or omission
made by you in good faith for the sole purpose of advancing the interests of the
Company and in compliance with applicable law shall not provide the basis for a
“for Cause” termination.


(e)    Without Cause. Immediately upon written notice by the Company to you of
an involuntary termination without Cause (other than for death or Disability).


(f)    Without Good Reason. Upon 60 days' prior written notice by you to the
Company of your voluntary termination of employment without Good Reason (which
the Company may, in its sole discretion, make effective earlier than completion
of the 60 day notice period).


8.    Consequence of Termination.


(a)    General. In the event of the termination of your employment for any
reason, you shall be entitled to the following payments and benefits (with the
amounts due under Sections 8(a)(i) and 8(a)(ii), to be paid within 60 days
following termination of your employment, or such earlier date as may be
required by applicable law), which collectively shall be referred to as the
“Accrued Benefits”.


(i)    any base salary accrued but unpaid through the date of termination;




6

--------------------------------------------------------------------------------

Execution Version


(ii)    any accrued but unused vacation time through the date of termination;


(iii)    any unpaid business expenses incurred by you in the course of
conducting the Company’s business and in accordance with the Company’s business
expense reimbursement policy; and


(iv)    any nonforfeitable benefits payable to you under the terms of any
welfare benefit plans or retirement benefit plans maintained by the Company,
whether or not subject to ERISA, payable in accordance with the terms of the
applicable plan.


Any amounts payable under this Section 8 in addition to the Accrued Benefits
shall be subject to the requirements of Section 9 and Section 10 below.


(b)    Termination Without Cause & Termination for Good Reason. If your
employment is terminated by the Company other than for Cause (but not including
due to death or Disability) or terminated by you for Good Reason (including the
Company’s right to cure), the Company shall pay or provide you with the Accrued
Benefits. In addition to the Accrued Benefits:    


(i)    the Recognition RSUs shall become fully vested;


(ii)    the Company will pay you any STI bonus earned but unpaid with respect to
a fiscal year ended (“Completed STI Payment”), payable as provided in Section 4
(without regard to any continued employment requirement);


(iii)    the Company will pay you the annual STI bonus that you would have
earned for the fiscal year in which your employment was terminated (if you had
remained employed for the entire year), which shall be payable as provided in
Section 4 (without regard to any continued employment requirement);


(iv)    the Company will pay you a series of semi-monthly severance payments for
15 months, each in an amount equal to one-twenty fourth (1/24th) of your base
salary in effect on the date of your termination, to be paid in accordance with
the Company’s normal payroll practices;


(v)    your unvested RSUs and unvested Option that would have become vested had
you remained employed as the Company’s CEO for the 15-months following
termination of your employment shall vest; and, in the case of the vested
portion of the Option, such vested portion may be exercised at any time within
three (3) months following the termination date of your employment;


(vi)    you will be entitled to your Performance RSUs that would have become
vested at the end of the performance period in which your employment was
terminated, based on actual performance achievement during the performance
period in which your employment was


7

--------------------------------------------------------------------------------

Execution Version


terminated, which shall vest on the vesting date that the Performance RSUs would
have vested, but for the termination of your employment; and


(vii)    the Company will pay you the amount of all premiums for continued
coverage under any group health plan maintained by the Company in which you and
any dependents participated at the time of your termination for up to the end of
the fifteenth (15th) full calendar month following your termination of
employment, provided that you timely elect to receive continuation coverage
under Section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code’).


(c)    Termination Without Cause & Termination for Good Reason During a Change
of Control Protection Period. If both (1) your employment is terminated by the
Company not for Cause (but not including due to death or Disability) or
terminated by you for Good Reason (including the Company’s right to cure) and
(2) such termination occurs during a Change of Control Protection Period (as
herein defined), the Company shall pay or provide you with the Accrued Benefits.
In addition to the Accrued Benefits:


(i)    the Recognition RSUs shall become fully vested;


(ii)    the Company will pay you the Completed STI Payment, payable as provided
in Section 4 (without regard to any continued employment requirement);


(iii)    the Company will pay you the annual STI bonus that you would have
earned for the fiscal year in which your employment was terminated (if you had
remained employed for the entire year), which shall be payable as provided in
Section 4 (without regard to any continued employment requirement);


(iv)    the Company will pay you a series of semi-monthly severance payments for
18 months, each in an amount equal to one-twenty fourth (1/24th) of your base
salary in effect on the date of your termination, to be paid in accordance with
the Company’s normal payroll practices;


(v)    your unvested RSUs and unvested Option shall become 100% vested; and, in
the case of the vested portion of the Option, such vested portion may be
exercised at any time within three (3) months following the termination date of
your employment;


(vi)    for any performance period that has commenced but has not yet been
completed on the termination date of your employment and for the performance
period immediately following such commenced performance period, your outstanding
Performance Shares granted with respect to such performance periods shall be
deemed to have been earned at target and shall vest; and




8

--------------------------------------------------------------------------------

Execution Version


(vii)    the Company will pay you the amount of all premiums for continued
coverage under any group health plan maintained by the Company in which you and
any dependents participated at the time of your termination for up to the end of
the eighteenth (18th) full calendar month following your termination of
employment, provided that you timely elect to receive continuation coverage
under Section 4980B of the Code.    


For purposes of this Letter, the term “Change of Control Protection Period”
shall mean the period beginning the third month immediately before and ending
the 13th month immediately following the effective date of a Change of Control
(as defined in the Plan).


Notwithstanding anything to the contrary contained in the Plan, to the extent
that, upon a Change of Control, any of the payments and benefits provided for
under the Plan or any other agreement or arrangement between the Company and you
(collectively, the “Payments”) would constitute a “parachute payment” within the
meaning of Section 280G of the Code (a “Parachute Payment”), as determined by an
independent accountant or tax advisor (“Independent Tax Advisor”) selected by
the Company, then, if and solely to the extent that reducing the benefits
payable hereunder would result in you receiving a greater amount, on an
after-tax basis, taking into account any excise taxes payable under Section 4999
of the Code and all applicable income, employment and other taxes payable on
such amounts, the amounts payable hereunder shall be reduced or eliminated, as
the case may be, so that the total amount of Parachute Payments received by you
do not exceed the amount that would result in no portion of the Payments being
treated as an excess parachute payment pursuant to Section 280G of the Code. Any
reduction in the amount of compensation or benefits effected pursuant to this
paragraph shall first come, in order and, in each case, solely to the extent
necessary, from any cash severance benefits payable to you, then from any other
payments which are treated in their entirety as Parachute Payments and then from
any other Parachute Payments payable to you, as determined by the Independent
Tax Advisor.


(d)    Death or Disability.    In the event your employment is terminated on
account of your death or Disability, the Company shall pay to you or your
estate, as applicable, the Accrued Benefits. In addition to the Accrued
Benefits:


(i)    the Recognition RSUs shall become fully vested;


(ii)    the Company will pay you the Completed STI Payment, payable as provided
in Section 4 (without regard to any continued employment requirement);


(iii)    the Company will pay you the pro-rated portion of the annual STI bonus
that you would have earned for the fiscal year in which your employment was
terminated (if you had remained employed for the entire year), based on the
number of days in such year that had elapsed as of the termination date of your
employment


9

--------------------------------------------------------------------------------

Execution Version


(“Pro-Rata STI Payment”), which shall be payable as provided in Section 4
(without regard to any continued employment requirement);


(iv)    you will be entitled to a pro-rated portion of your unvested RSUs and
unvested Option, based on the number of days that had elapsed in the vesting
period in which your employment was terminated compared to the total number of
days in that vesting period; and, in the case of the portion of the Option
vested as of the date of your death, such vested portion may be exercised at any
time within 12 months following such date; and


(v)    you will be entitled to a portion of your Performance RSUs that would
have become vested at the end of the performance period in which your employment
was terminated, based on (a) actual performance achievement during the
performance period in which your employment was terminated and (b) the number of
days in the performance period that had elapsed as of the termination date of
your employment, which shall vest on the vesting date that the Performance
Shares would have vested, but for the termination of your employment.


(e)    Termination for Cause or Voluntary Termination or Resignation without
Good Reason. If your employment is terminated by the Company for Cause, (i) the
Company shall pay or provide you with the Accrued Benefits, and (ii) all
unexercised Options and unvested RSUs and Performance RSUs shall be immediately
forfeited. If your employment is terminated by you other than for Good Reason,
(i) the Company shall pay or provide you with the Accrued Benefits, and (ii) all
unvested Options and unvested RSUs and Performance RSUs shall be immediately
forfeited.


9.    Conditions to Receipt of Separation Payments or Benefits. The Company’s
payment or provision of benefits beyond the Accrued Benefits under Section 8 is
subject to the Company’s receipt of your fully executed and effective Release
(in accordance with Section 10) and your continued compliance with the NDA and
any additional post-employment covenants set forth in this Letter and/or in the
Release. To the extent that any amounts payable under Section 8 constitute
"non-qualified deferred compensation” for purposes of Section 409A of the Code,
any such payment scheduled to occur during the first 6 months following such
termination shall not be paid until the expiration of 6 months following such
termination and shall include payment of any amount that was otherwise scheduled
to be paid prior thereto.


You acknowledge that certain matters in which you are or will be involved during
your employment may necessitate your cooperation in the future. Accordingly,
following the termination of your employment for any reason, to the extent
reasonably requested by the Board, you agree that you shall cooperate with the
Company in connection with matters arising out of your employment with the
Company; provided that the Company shall make reasonable efforts to minimize
disruption of your other activities. The Company shall reimburse you for
reasonable expenses incurred in connection with such cooperation.


10.    Release. Any and all amounts payable and benefits or additional rights
provided pursuant to this Letter in connection with the termination of


10

--------------------------------------------------------------------------------

Execution Version


your employment beyond the Accrued Benefits shall only be payable or provided if
you deliver a fully executed and effective release of claims in favor of the
Company, in a form satisfactory to the Company (“Release”). The Release will be
deemed “effective” when it is no longer subject to revocation by you, if
applicable.


11.    Attorney’s Fees. The Company will reimburse you for reasonable legal fees
incurred in connection with your review and negotiation of this Letter, in a sum
not to exceed $20,000. Such reimbursement will be paid to you after your
submission of reasonable documentation of your expenses.


12.    Additional Provisions.


This Letter does not represent any guarantee of employment for any period,
subject to the terms of this Letter, the Company may terminate your employment
at any time, with or without notice, for any reason or no reason.
    
This Letter and those documents expressly referred to herein (including the NDA)
embody the complete agreement and understanding between you and the Company with
respect to the subject matter herein and supersede and preempt any prior
understandings, agreements (including your employment letter dated March 22,
2019 (the “March 2019 Letter”) and expressly including any obligations of the
Company under the March 2019 Letter to make compensatory equity awards to you
under the Plan in any fiscal year of the Company following the Company’s fiscal
year ending on December 31, 2019), or representations by and between you and the
Company, written or oral, which may have related to the subject matter hereof in
any way.


This Letter shall be binding upon and inure to the benefit of and be enforceable
by the Company’s successors and assigns and, except as expressly provided in
this Letter, no term or provision of this Letter is intended to be, or shall be,
for the benefit of any person other than the Company and you. The provisions of
this Letter shall be deemed severable. The invalidity or unenforceability of any
provision of this Letter in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Letter in such jurisdiction
or the validity, legality or enforceability of any provision of this Letter in
any other jurisdiction, it being intended that all rights and obligations of the
Company and you hereunder shall be enforceable to the fullest extent permitted
by applicable law. For purposes of this Letter, the words “include,” “includes”
and “including” shall be deemed to be followed by the words “without
limitation”.


The validity, interpretation, construction and performance of this Letter, and
all acts and transactions pursuant hereto and the rights and obligations of you
and the Company hereunder shall be governed, construed, and interpreted in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law.


If you agree with the terms and conditions of this Letter, please evidence your
agreement by signing and dating the enclosed copy of this Letter in the space
indicated and return it to me.     




11

--------------------------------------------------------------------------------

Execution Version


Your signature will acknowledge that you have read and understand and agree to
the terms and conditions of this Letter. The Effective Date of this Letter shall
be date of your counter-signature on this Letter, which shall be accompanied by
your duly executed NDA.


Feel free to contact me if you have questions or if you need any additional
information.


Sincerely,


    
By: /s/ Bryan Menar        
Title: CFO


Accepted and Agreed to:




/s/ Savneet Singh    
Savneet Singh


Dated: February 27, 2020




12

--------------------------------------------------------------------------------

Execution Version


Exhibit A


Non-Disclosure; Non-Competition; Non-Solicitation Agreement




13